internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si br 7-plr-1 ate date in re legend the grandchildren’s trusts trust trust trust the foundation e i o i plr-118524-98 d m i d i bank date date state court x i in a letter dated you requested a ruling that the modification of the provision of the trust agreement relating to the appointment of successor individual trustees of the trusts will not cause the grandchildren’s trusts to be subject_to the generation-skipping_transfer gst tax imposed by sec_2601 of the internal_revenue_code this letter responds to your request the facts and representations submitted are summarized as follows on date a now deceased and_b executed an irrevocable_trust agreement to establish the grandchildren’s trusts a and b named their only child c and c’s spouse d as two of three co-trustees of the grandchildren’s trusts bank was named as the third co-trustee of the grandchildren’s trusts ail three co-trustees are currently serving as co-trustees of the grandchildren’s trusts the trust agreement establishes three separate trusts one for the benefit of each of the three grandchildren of a and b e f and g except for the identity of the beneficiaries the terms of the three trusts are identical each of e f and g is the sole income_beneficiary of one of the trusts during his or her lifetime l8gea yo yoke uy plr-118524-98 during the term of each trust the co-trustees are authorized to accumulate the net_income of the trusts or they may pay all or part of the net_income of a_trust to the trust_beneficiary for the beneficiary's education maintenance or support or for any other purpose or purposes for the beneficiary's benefit as the co-trustees in their sole judgment may determine is appropriate under the terms of the trust agreement any determination with respect to any discretionary payment of property to a beneficiary is to be made by bank any time after date the co-trustees may distribute to the beneficiary out of the after the beneficiary of the trust attains the age of fifty the co-trustees principal of his or her trust up to one-quarter of the then remaining principal of his or her trust as the trustees in their sole discretion may determine is appropriate for that beneficiary may distribute to the beneficiary out of the principal of his or her trust up to one-third of the then remaining principal of his or her trust as the co-trustees in their sole discretion may determine is appropriate for that beneficiary after the beneficiary of the trust attains the age of the co-trustees may distribute to the beneficiary out of the principal of his or her trust up to one-half of the then remaining principal of his or her trust as the co-trustees in their sole discretion may determine is appropriate for that beneficiary the balance of the principal is to remain in trust during the rest of the life of the trust's beneficiary if none of the beneficiary's issue are living at the beneficiary's death the subject_to a special_power_of_appointment exercisable by will at the death of the beneficiary all of the trust property is to be held under the terms of the trust agreement in separate trusts for the benefit of the beneficiary's issue who survive him or her per stirpes remaining trust property will continue to be held under the terms of the trust agreement for the benefit of the issue of c who survive the beneficiary if no issue of the beneficiary and no issue of c survive the beneficiary then all of the remaining trust property will pass to c if she survives the beneficiary f c does not survive the beneficiary the remaining trust property at the time of beneficiary’s death will pass to foundation finally the grandchildren’s trusts terminate years after the death of the last survivor of a and b or their issue who is living on date the trust agreement grants the beneficiary of each trust a testamentary_power_of_appointment with respect to one-half of the trust property this testamentary_power_of_appointment is exercisable only if the beneficiary attained age as of his or her death the power_of_appointment is exercisable in favor of any one or more of a group consisting of the issue of a and b the spouses of the issue of a and b and charities the power_of_appointment is not exercisable in favor of the beneficiary his or her creditors his or her estate or the creditors of his or her estate the trust agreement provides that if bank should resign as trustee or should bank fail cease or become disqualified to act as trustee a successor trustee shall be for 1999ivuzy plr-118524-98 appointed by a and b or by the survivor of a and b a and b fail to appoint a successor trustee within thirty days or if a and b acting separately name different successor trustees the successor trustee shall be appointed in accordance with the applicable laws of state further the trust agreement provides that the successor trustee must be a bank or trust company with power to act as trustee and having capital and surplus aggregating at least x dollars if both a and b are deceased or if the trust agreement as written does not address the appointment of successors to the individual co-trustees of the grandchildren’s trusts the co-trustees of the grandchildren’s trusts propose to modify the grandchildren’s trusts to include a provision allowing for the appointment of successors to the individual co-trustees of the grandchildren’s trusts trustees of the grandchildren’s trusts have petitioned court to modify the trust agreement to add the following provision to allow the appointment of successors to the individual co-trustees of the grandchildren’s trusts when the last to serve of c or d ceases to serve as trustee of any trust hereunder then the following persons shall serve as individual co-trustees with bank e shall serve as co-trustee of trust f shall serve as co-trustee of trust g shall serve as co-trustee of trust each individual while serving as co-trustee shall have the power to provide for his or her successor co-trustee effective upon or after his or her failing or ceasing to serve as trustee this power can be exercised only by a written acknowledged instrument placed in the files of the trust any such instrument may be revoked or amended prior to the time it becomes effective individual co-trustee of any trust hereunder fails to appoint his of her successor co-trustee then the individual co-trustees of the other trusts created hereunder shall appoint an individual to serve as co-trustee of that trust if an in addition the proposed amendment to the trust agreement provides that no individual shall be entitled to any compensation_for services rendered as a trustee but each shall be entitled to reimbursement for expenses_incurred in performing duties under the trust agreement it is represented that there have been no additions to the grandchildren’s trusts ros wk gy a fu gy plr-118524-98 sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean-- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a trust-- a if all interests in such trust are held by skip persons or b if- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person the grandchildren’s trusts are generation-skipping_trust because the trust agreement provides for distributions to more than one generation of beneficiaries below vol iss9r17u7y plr-118524-98 the generation of a and b because however the grandchildren’s trusts were irrevocable on date and there have been no additions to the trusts since that date the grandchildren’s trusts have been exempt from the gst tax pursuant to sec_26_2601-1 you have requested a ruling that the proposed amendment to the trust agreement relating to the appointment of successor individual trustees of the grandchildren’s trusts will not cause the grandchildren’s trusts to be subject_to the gst tax an amendment to a_trust which was irrevocable on date and thus is exempt from the gst tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust amendments relating to the administration of a_trust a trust's exemption from the gst tax is not affected however by based on the information submitted and the representations made we conclude that the proposed amendment to the trust agreement relates to the administration of the grandchildren's trusts and will not modify or otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust agreement thus the proposed amendment of the trust agreement will not affect the exempt status of the grandchildren’s trusts for purposes of chapter accordingly neither distributions to skip persons nor terminations of interests of non-skip persons will be subject_to the gst tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury clo - jfoorn loss eur ae plr-118524-98 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours signed christine elsen christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries enclosures soe4
